DETAILED ACTION
Status of the Application
1.	Claims 1 – 8 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	Regarding claims 1 – 8, the limitations “mounting portion”, “image display unit”, “state detection unit”, “display control unit”, “information transmission unit”, “management unit”, and “characteristic detection unit” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.
Regarding the recitation of a “mounting portion” in claim 1, this limitation does not invoke 112(f) because the generic place holder “portion” is preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that this “portion” corresponds to sufficient definite structure of a glasses 
Regarding the recitation of an “image display unit” in claims 1, 3, 5, and 6, this limitation does not invoke 112(f) because the generic place holder “unit” is preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that this “unit” corresponds to sufficient definite structure of a heads up display include a drive circuit and structure to generate and direct light to a user.  Accordingly, the term “image display unit” connotes sufficient definite structure to avoid invoking 35 USC 112(f).
Regarding the recitation of an “state detection unit” in claims 1 – 3 and 5, this limitation does not invoke 112(f) because the generic place holder “unit” is preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that this “unit” corresponds to sufficient definite structure of a proximity sensor or electromagnetic induction sensor.  Accordingly, the term “state detection unit” connotes sufficient definite structure to avoid invoking 35 USC 112(f).
Regarding the recitation of an “display control unit” in claim 1, this limitation does not invoke 112(f) because the generic place holder “unit” is preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that this “unit” corresponds to sufficient definite structure of display circuitry for providing signals to generate images.  Accordingly, the term “display control unit” connotes sufficient definite structure to avoid invoking 35 USC 112(f).

Regarding the recitation of an “management unit” in claims 3 and 5 – 8, this limitation does not invoke 112(f) because the generic place holder “unit” is preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that this “unit” corresponds to sufficient definite structure of a processor and corresponding algorithm for user authentication.  Accordingly, the term “management unit” connotes sufficient definite structure to avoid invoking 35 USC 112(f).
Regarding the recitation of an “characteristic detection unit” in claims 4, 5, and 7, this limitation does not invoke 112(f) because the generic place holder “unit” is preceded by a structural modifier.  A person of ordinary skill in the art would recognize, in light of the specification, that this “unit” corresponds to sufficient definite structure of a fingerprint detector, camera, microphone, etc.  Accordingly, the term “characteristic detection unit” connotes sufficient definite structure to avoid invoking 35 USC 112(f).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inomata et al. (U.S. Pub. 2018/0322681).
Regarding claim 1, Inomata teaches: a head-mounted display device (FIGS. 1, 14; paragraph [0109]; HMD set 110) comprising:
a mounting portion configured to be attached to a head of a user (FIGS. 1, 14; paragraph [0111]; HMD 120 which is attached to a head of user 5, as illustrated);

a state detection unit configured to detect a first state in which the mounting portion is attached to the head and a second state in which the mounting portion is detached from the head (FIGS. 1, 14; paragraph [0237]; wearing sensor 195 detects whether the HMD 120 is in a worn [first] state or an unworn [second] state); and
a display control unit configured to cause the image display unit to stop displaying an image when the state detection unit detects the second state (FIGS. 17, 18B; paragraphs [0125], [0137], [0237], [0273], [0280]; processor 210 transmits a signal to HMD 120 to display images to a user 5 via monitor 130.  When wearing sensor 195 detects that HMD 120 is in an unworn state as detected in step s1803, HMD set 110 transitions from an active to a sleep mode in step s1737.  In a sleep mode when HMD 120 is in an unworn state, the processor 210 is asleep, i.e., inactive and not providing signals to display images via monitor 130.  Accordingly, when wearing sensor 195 detects that HMD 120 is an unworn state, the display of images stops due to the transition into the sleep state).
Regarding claim 2, Inomata teaches: further comprising an information transmission unit configured to transmit unmount information indicating the second state, when the state detection unit detects the second state (FIGS. 2, 17, 18B; paragraph [0136], [0273], [0274], [0280]; communication interface 250 transmits unworn state information to server 600 in step 1732 response to wearing sensor 195 detecting that HMD 120 is in an unworn state in step s1803).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Inomata in view of Williams (U.S. Pub. 2017/0337352).
Regarding claim 3, Inomata teaches: a display system (FIG. 1; paragraph [0108]; HMD system 100) comprising:
a head-mounted display device configured to be attached to a head of a user (FIGS. 1, 14; paragraph [0109], [0111]; HMD set 110 includes HMD 120 which is attached to a head of user 5, as illustrated); and
a server configured to communicate with the head-mounted display device and provide various information to the head-mounted display device (FIGS. 1, 2; paragraphs [0109], [0192]; HMD set 110 communicates to and from server 600 via network 2.  Server 600 provides virtual space 11 provided to a user 5 via control module 510),
wherein the head-mounted display device includes
an image display unit configured to display an image to be visually recognized by the user (FIGS. 1, 14; paragraphs [0109], [0111]; HMD 120 includes monitor 130 which provides images to a user’s eyes),

an information transmission unit configured to transmit unmount information indicating the second state, when the state detection unit detects the second state (FIGS. 2, 17, 18B; paragraph [0136], [0273], [0274], [0280]; communication interface 250 transmits unworn state information to server 600 in step 1732 response to wearing sensor 195 detecting that HMD 120 is in an unworn state in step s1803), and
the server includes a management unit configured to restrict access of the head-mounted display device (FIG. 9; paragraphs [0182], [0184]; server 600 includes processor 610 and storage 630 which together constitute a “management unit”.  This “management unit” stores and executes user authentication programs.  It is inherent / implicit that a “user authentication program” would restrict access to at least some information or functions if a user is not authenticated).
Inomata fails to explicitly disclose: access is restricted to the various information when the server receives the unmount information transmitted from the information transmission unit.
However, in a related field of endeavor, Williams discloses: a network environment 100 that includes HMD 101 connected to server 110 via a network 108 (FIG. 1; paragraphs [0043], [0047]).
Williams teaches: access is restricted to the various information when the server receives the unmount information transmitted from the information transmission unit (FIG. 12; paragraphs [0027], [0075]; AR device [HMD] 101 authenticates a user 102 via server 110 using biometric data when the AR device [HMD] 101 is worn.  It is suggested that this authentication procedure would occur each time a user wears the AR device [HMD] 101.  Accordingly, when the AR device [HMD] 101 is unworn, access is restricted because the authentication implicitly expires).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Inomata and Williams to yield predictable results.  More specifically, the teachings of a head-mounted display system that authenticates a user and that transitions an HMD to a sleep state upon detecting that a user is no longer wearing the HMD, as taught by Inomata, are known.  Additionally, the teachings of a head-mounted display system that authenticates a user to provide different levels of access when an HMD is worn by the user, as taught by Williams, are known as well.  It is suggested that when the HMD of Williams is no longer worn, the authentication would expire and access would be restricted until the user subsequently re-wears the HMD and is reauthenticated.  The combination of the known teachings of Inomata and Williams would yield the predictable results of a head-mounted display system that authenticates a user and that transitions an HMD to a sleep state upon detecting that a user is no longer wearing the HMD such that the access is restricted until the HMD subsequently is worn again, enters the active state, and reauthenticates the user.  In other words, it would have been obvious to apply the different levels of access, taught by Williams, and the implied expiration of Williams, as the authentication process disclosed by Inomata.  Such a combination merely fills in the blanks with regard to the specific user authentication process of Inomata using the teachings of Williams and common-sense / logic.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Inomata and Williams to yield the aforementioned predictable results.
Regarding claim 4, Inomata teaches: wherein the head-mounted display device further includes a characteristic detection unit configured to detect a biological characteristic of the user (FIG. 2; paragraphs [0018], [0120]; eye gaze sensor 140 captures images of a user’s iris and microphone 170 captures a user’s voice.  These are both biological characteristics of a user).
Regarding claim 5, Inomata fails to explicitly disclose: wherein the characteristic detection unit is configured to detect the biological characteristic when the state detection unit detects the first state, the management unit is configured to determine authenticity of the user, based on information based on the biological characteristic, and the image display unit is configured to display an image corresponding to a result of determination by the management unit.
However, Williams teaches: wherein the characteristic detection unit is configured to detect the biological characteristic when the state detection unit detects the first state (FIG. 12; paragraphs [0027], [0060], [0062], [0094]; user authentication can be based on biometric data such as an iris pattern captured by an ocular camera or voice recognition captured by a microphone.  In step 1202, authentication data has 
the management unit is configured to determine authenticity of the user, based on information based on the biological characteristic (FIG. 12; paragraph [0094]; in step 1206, server 110 determines user authentication to determine a user-permission level of access), and
the image display unit is configured to display an image corresponding to a result of determination by the management unit (FIG. 12; paragraph [0094]; in step 1212, AR device [HMD] 101 displays AR content based on the level of access granted by the user’s authentication).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Inomata and Williams to yield predictable results.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inomata in view of Williams, as applied to claim 5 above, in further view of Matsuzawa et al. (U.S. Pub. 2017/0277222).
Regarding claim 6, neither Inomata nor Williams explicitly disclose: wherein the image display unit is configured to display an image for prompting the user to return the head-mounted display device, when the management unit denies the authenticity of the user.
Williams discloses that different people within a company may have different permission levels such that confidential information may only be viewable by a primary user but not a secondary user (paragraph [0027], [0028]).
 in a related field of endeavor, Matsuzawa discloses a head-mounted display (Abstract).
With regard to claim 6, Matsuzawa teaches: wherein the image display unit is configured to display an image for prompting the user to return the head-mounted display device, when the management unit denies the authenticity of the user (Abstract; an HMD device determines when a return condition regarding a component is satisfied and generates a notification that prompts a user to return the component).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Inomata, Williams, and Matsuzawa to yield predictable results.  More specifically, the teachings of a head-mounted display system that provides a user-specific level of access through user authentication such as a primary user having access to confidential information and a secondary user not having access to confidential information, as taught by the combination of Inomata and Williams, are known.  Additionally, the teachings of an HMD device that notifies a user that a component should be returned when a return condition is satisfied, as taught by Matsuzawa, are known as well.  The combination of the known teachings of Inomata, Williams, and Matsuzawa would yield the predictable results of a head-mounted display system that provides a user-specific level of access through user authentication such that when a secondary or unauthorized user is utilizing an HMD and attempting to access confidential information, a notification Matsuzawa in the context of different levels of user access, as disclosed by the combination of Inomata and Williams.  Such a combination would provide a known means, via a notification prompt of Matsuzawa, for alerting a user that they are attempting to access unauthorized information and that for that information to be accessed, an authorized user is required.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Inomata, Williams, and Matsuzawa to yield the aforementioned predictable results.

10.	Claim 7 is are rejected under 35 U.S.C. 103 as being unpatentable over Inomata in view of Williams, as applied to claim 5 above, in further view of Bradski (U.S. Pub. 2016/0358181).
Regarding claim 7, neither Inomata nor Williams explicitly discloses: wherein the characteristic detection unit is configured to periodically detect the biological characteristic, and the management unit is configured to periodically determine the authenticity of the user.
However, Bradski teaches: wherein the characteristic detection unit is configured to periodically detect the biological characteristic, and the management unit is configured to periodically determine the authenticity of the user (paragraph [0069]; user authentication is performed periodically for added security and privacy).
Inomata, Williams, and Bradski to yield predictable results.  Specifically, it would have been obvious to modify the combination of Inomata and Williams such that the user authentication process is repeated periodically to enhance security and privacy, as taught by Bradski.  Such a modification merely requires repeating the known processes of Inomata and Williams, as explicitly disclosed by Bradski.

Allowable Subject Matter
11.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626